DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 03/25/2021 has been entered. 

Response to Arguments

Applicant's submission filed 03/25/2021 has been fully considered.  Applicant’s amendments to the specification have overcome the objection of record by identifying sequences with SEQ ID NO.  Applicant’s amendments to the claims have overcome the objections of record by providing consistency in language in claim 14.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying antecedent support for claimed subject matter in claims 7, 21, 22, 29, and 36, identifying sequences with SEQ ID NO in claim 38, and removing parentheses in claim 44.  Applicant’s arguments regarding the 112(d) rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Regarding claim 42 as amended, the limitation “wherein the liposomal composition and the peptide composition are in lyophilized form” is not supported in the application as filed.  The specification as filed does not disclose administering a liposomal composition and peptide composition in lyophilized form to a subject, as now claimed.  The specification as filed describes that lipid films need to be hydrated before use (see Example 2 of the specification as filed).  If applicant is in disagreement with the examiner regarding support for the amended claim, applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. The dependent claims fall therewith.  Note that either deleting this claim, or amending the claim to include active method steps of lyophilizing, storing, and then rehydrating the liposomal composition and charged peptide composition before the step of administering would obviate this rejection. 

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14 and 41 - 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is maintained for the reasons set forth below.
Claim 14 recites the limitation “1-stearoyl-2-oleoyl-sn-glycero-3-phosphocholine”.  However, claim 13, the claim upon which claim 14 depends, limits the phospholipids to phosphatidylserine (PS), a phosphatidic acid, a phosphatidylglycerol, a phosphatidylethanolamine, bis(monoacylglycero)phosphate (BMP), and combinations thereof.  Thus, claim 14 fails to further limit, and fails to include all the limitations of, claim 13 because claim 14 allows for the phospholipid to be other than phosphatidylserine (PS), a phosphatidic acid, a phosphatidylglycerol, a phosphatidylethanolamine, bis(monoacylglycero)phosphate (BMP), and combinations thereof.  
Regarding the rejection of claim 14, applicant argues that 1-stearoyl-2-oleoyl-sn-glycero-3-phosphocholine and 1-stearoyl-2-oleoyl-sn-glycero-3-phosphoserine are both specific examples of phosphatidylglycerols, so these species recited in claim 14 further limit claim 13.

Claim 41 recites the limitation “wherein the charged liposomal composition and the charged peptide composition are stored separately prior to administration”.  Note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP 2111.04(I).  In the instant case, the limitations do not require steps to be performed as the phrase “are stored” is passive language.  Also, the limitations do not positively limit the claimed method to a particular structure.  The dependent claims fall therewith.  Note that either deleting this claim, or amending the claim to include an active method step of storing separately the liposomal composition and charged peptide composition before the step of administering would obviate this rejection.  
Regarding the rejection of claim 41, applicant has not argued this rejection specifically for the examiner to evaluate here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claims 1 - 5, 7, 11 - 13, 15 - 19, 21, 22, 24 - 29, 36 - 40, and 44 - 47 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Powell et al. (WO 2009/026112 A2; “Powell”).  Powell teaches methods for disinfecting or sterilizing food, particularly, fresh produce, fruits and vegetables, by applying antimicrobial polypeptides (AMP) of from 13-20 amino acids in length, such as the AMPs of SEQ ID NO: 22, 23, or 29 (Abstract; and p 5-9 and 27), which each have 91.9% identity to the presently claimed peptide chain of SEQ ID NO: 1.  However, the prior art provides no rationale to conjugate the AMPs of Powell to photosensitizers and use such conjugated compositions in in vivo methods of delivering small molecules to target tissues/organs in a subject, as now claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618